Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 2003, which ruled that claimant made willful false statements to obtain benefits.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant made willful false statements to obtain benefits and assessing her with a recoverable overpayment of benefits. Although claimant asserts that when certifying for unemployment insurance benefits over the telephone she mistakenly pushed the button which indicated that she lost her job due to lack of work and was unable to correct her mistake, she nevertheless verified at the end of the call that her responses were accurate. Furthermore, claimant’s summary interview with the local unemployment insurance office indicates that she reported a loss of employment due to lack of work because her employer considered her irresponsible and did not want her doing his work. It was within the purview of the Board to reject claimant’s assertion that she did not intend to misrepresent the reason for her separation from employment (see Matter of Rosenberg [Commissioner of Labor], 307 AD2d 506 [2003]). Under these circumstances, we find no reason to disturb the Board’s finding of willful misrepresentation, *663notwithstanding claimant’s subsequent attempt to correct her misstatement.
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.